Citation Nr: 0809824	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-06 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
atopic dermatitis (skin condition).

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of laceration to right (minor) thumb (right thumb 
disability).

3.  Entitlement to service connection for a bilateral 
disability of the feet, to include pes planus or a stress 
fracture bilateral arches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for old 
stress fracture, left tibia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992, and from April 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina that increased the evaluation of the 
veteran's service-connected skin condition to 10 percent 
disabling, continued the 10 percent evaluation of the 
veteran's right thumb disability, denied service connection 
for stress fracture, bilateral arches, and denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for old stress fracture of 
the left tibia.  The veteran filed a timely appeal of these 
denials to the Board.  

In January 2007, the RO increased the evaluation of the 
veteran's skin condition to 30 percent disabling, and also 
increased the evaluation of the veteran's right thumb 
disability to 20 percent disabling, each effective December 
24, 2003.

In January 2008, the veteran submitted additional medical 
records in connection with his claims.  No waiver of RO 
consideration accompanied these records.  These records, 
however, are essentially duplicative of evidence contained in 
the veteran's claims file regarding his claims for increase 
rating.  A remand for RO consideration prior to reviewing the 
veteran's increase rating claims is therefore unnecessary in 
this case.




The issues of entitlement to service connection for a 
bilateral disability of the feet, to include pes planus or a 
stress fracture bilateral arches, and service connection for 
an old stress fracture, left tibia, are addressed in the 
REMAND portion of the 

decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board also notes that in May 2007 VA Form 9 filed by the 
veteran, he claims that he suffers from a "nerve condition" 
which first appeared during the Persian Gulf War.  This issue 
is hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The service-connected atopic dermatitis is not shown to 
affect an area of more than 40 percent of the entire body or 
more than 40 percent of exposed areas, nor did the condition 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve-month period. 

2.  The veteran's right thumb disability is not manifested by 
complete loss of use of the right thumb or limitation of 
motion of other digits or interference with overall function 
of the hand. 

3.  In a September 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for old 
stress fracture of the left tibia; the veteran was notified 
of this decision and of his appellate rights; the veteran did 
not appeal this determination and the decision became final.  

4.  The evidence added to the record since the September 2001 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected atopic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 including Diagnostic Code 7806 (2007).

2.  The criteria for the assignment of an evaluation of 20 
percent for residuals of laceration to right (minor) thumb 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a; Diagnostic Code 5224, 5228 
(2007).

3.  Subsequent to the final September 2001 RO decision 
denying entitlement to service connection for old stress 
fracture of the left tibia, new and material evidence has 
been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in February 2004 and May 2007, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the February 2004 and May 2007 RO letters did 
not meet all of the foregoing requirements.  However, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that, where VA can show that the error did not affect the 
essential fairness of the adjudication, VCAA notice errors 
would not require reversal.  To demonstrate this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
February 2004 RO letter specifically informed the veteran 
that he should submit evidence showing his service-connected 
disabilities had increased in severity and proceeded to 
suggest a vast array documents and records that would tend to 
demonstrate this worsening.  The veteran was also afforded a 
Statement of the Case dated in December 2005, and a 
Supplemental Statement of the Case dated in January 2007 that 
specifically set forth what is required to show functional 
impairment and loss, including a full description of the 
effects of the disability upon the person's ordinary activity 
and employment.  38 C.F.R. § 4.10, 4.40.  The veteran was 
also informed in these documents of the requirements for a 
higher evaluation for painful motion, 38 C.F.R. § 4.59, and 
specifically informed of the criteria for the technical 
evaluation of his skin condition and right thumb disability.  
38 C.F.R. § 4.71a, 4.118; Diagnostic Codes 5224, 5228, 7801-
7806.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the Statement of the Case and Supplemental Statement 
of the Case forwarded to him.  See Marciniak v. Brown, 10 
Vet. App. 198, 200 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The Board also concludes that the 
evidence indicates that the veteran received these documents, 
noting that the veteran responded to the statement of the 
case by filing his substantive appeal in January 2006 and 
responding to the Supplemental Statement of the Case in May 
2007.

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claims after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

A.  An evaluation in excess of 30 percent for atopic 
dermatitis.

In this case, the veteran's service-connected atopic 
dermatitis is currently rated as 30 percent disabling under 
Diagnostic Code 7806.  

Pursuant to Diagnostic Code 7806, if the skin condition 
covers an area of less than 5 percent of the entire body or 
exposed areas affected, and no more than topical therapy is 
required during the past 12-month period, a zero percent 
rating is warranted.  If at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or if 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past twelve-month 
period, a 10 percent rating is warranted.  A 30 percent 
rating requires 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a rating of 60 percent is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  

The evidence in this case consists primarily of VA treatment 
records and two VA examinations dated in August 2004 and 
March 2006.  

The August 2004 noted the veteran's medical history.  The 
veteran reported that his condition has worsened since 
service and that he now has some scarring due to profound 
itching of the skin.  The veteran was indicated to use 
diflorasone cream with mild relief.  Upon examination, the 
veteran was noted to have some whitish plaques on the 
bilateral shoulder blades posteriorly.  These were 
approximately one centimeter in circumference.  The veteran 
was also noted to have these at the antercubital fossa and 
had some dry rough skin scarring.  The examiner also noted 
bilateral popliteal fossa dry skin appearance.  No alopecia 
was indicated.  There was also no loss of hair.  The veteran 
was diagnosed with atopic dermatitis and eczema.

The veteran was again examined by VA in March 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran's 
medical history was noted.  In the past 12 months the veteran 
indicated that he had been to the dermatologist approximately 
three times.  The veteran reported that he has had 
hydrocortisone shots, but mostly uses hydrocortisone cream.  
The symptoms were indicated to be mainly discolorations and 
some itching, with more itching on flare-ups.  Upon 
examination, the veteran's face was essentially unremarkable 
or with no changes.  Examination of both upper extremities 
showed there were spotty areas of skin discoloration, but no 
acute inflammation or scaling.  Examination of the back also 
showed some generalized dryness.  Some discolored spots were 
indicated by the veteran to be patchy pigmented spots due to 
repeated itching.  Such spots were indicated on both legs and 
thigh areas.  The veteran was diagnosed with atopic 
dermatitis.  Percentage of exposed and total body surface 
area involved was indicated to be about 20 percent.

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent for the service-connected atopic 
dermatitis is not warranted.  

The medical evidence does not show that the veteran's 
condition covers an area of more than 40 percent of the 
entire body or more than 40 percent of exposed areas, nor did 
the veteran's condition require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past twelve-month period. 

B.	An evaluation in excess of 20 percent for residuals of 
laceration to right (minor) thumb.

With respect to the veteran's right thumb disability, this 
condition is currently evaluated as noncompensable under 
Diagnostic Code 5224.  Under this code, ankylosis of the 
thumb will be evaluated as 10 percent disabling for both the 
major (dominant) hand and the minor hand where the ankylosis 
is favorable.  A maximum 20 percent evaluation is warranted 
for both hands where there is unfavorable ankylosis.  A note 
to this section states that consideration is also to be given 
to whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

In addition, the veteran's right thumb could be evaluated 
under Diagnostic Code 5228.  Under this code, limitation of 
motion of the thumb is evaluated as noncompensable for both 
hands where there is a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
warranted for both hands where there is a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  And a 
maximum 20 evaluation for both hands is warranted where there 
is a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.   

In this case, the veteran has been afforded the maximum 
evaluation under both Diagnostic Codes 5224 and 5228.  
Because the maximum rating has been awarded for under 
Diagnostic Codes 5224 and 5228, no additional higher 
evaluation is warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).  

The Board therefore instead looks to Diagnostic Code 5152 to 
see whether the veteran's condition warrants a higher 
evaluation under that code for loss of use of the right 
thumb.  Diagnostic Code 5224 requires consideration of 
whether evaluation as amputation is warranted under this 
Diagnostic Code 5152.

The medical evidence relating to the veteran's right thumb is 
contained primarily in VA examinations dated in August 2004 
and April 2006.  Upon examination in August 2004, the 
veteran's right thumb was indicated to be flexed at the 
metacarpophalangeal with the proximal interphalangeal flexed 
approximately 10 degrees.  The veteran was not able to place 
the right thumb in neutral for range of motion testing.  
Range of motion was noted to be interphalangeal approximately 
30 degrees flexed towards the palmar aspect of the hand.  
Extension was full except for a loss of 10 degrees extension 
to neutral.  No tenderness was indicated on palpation.  X-
rays indicated no evidence of fracture or dislocation 
involving the bones of the thumb, but minor degenerative 
changes were indicated.  The veteran was diagnosed with 
ruptured tendon.  And the veteran was indicated to have 
limited range of motion of the right thumb with noted loss of 
full extension as noted.  The veteran reported pain and 
limitation of motion in his right thumb and noted that he is 
unable to pursue certain employment opportunities requiring 
dexterity of the thumb.  The veteran denied any dysfunction 
in his ability to perform activities of daily living.  

An additional VA examination was performed in April 2006.  
The veteran's medical history was noted.  Upon examination, 
the right thumb was held in 90 degrees palmer flexion of the 
metacarpophalangeal joint and 40 degrees palmar flexion of 
the interphalangeal joint.  He was indicated to have minimal 
dorsiflexion and palmar flexion of either joint.  There was 
no swelling, heat, erythema or tenderness.  Temperature, 
color, and vasculature were normal. All other digits were 
indicated to have normal ranges of motion.  The veteran could 
not perform the thumb-tip-to-fingertip or transverse palmar 
fold routine with his right hand because of the thumb.  He 
was noted to have normal grip and grasp and normal fine and 
gross manipulation without participation of the thumb.  The 
veteran was diagnosed with healed laceration right thumb with 
decreased range of motion.  

Based on the foregoing, the Board finds that the disability 
picture does not warrant a higher evaluation under Diagnostic 
Code 5152.  Based on the evidence in the record, the veteran 
has been noted to have loss of range of motion in the right 
thumb, but not complete loss of use of the right thumb.  In 
addition, the veteran's other fingers on the right hand were 
noted to have normal range of motion and normal grip and 
grasp.  Consideration of whether evaluation as amputation 
under Diagnostic Code 5152 is therefore not warranted.  And 
additional evaluation is also not warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand. 

C.  Extraschedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disabilities so as to warrant assignment of a higher rating 
on an extraschedular basis.  In this regard, the Board notes 
that there is no showing that any of the disabilities has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disabilities have 
necessitated frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
old stress fracture, left tibia.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence submitted after the September 2001 
RO decision denying service connection for old stress 
fracture of the left tibia consists of VA treatment records, 
a VA examination dated in April 2006, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Of particular significance are the VA records and the VA 
examination.  VA treatment records indicate that the veteran 
suffers a sore tibia on one side.  The relevant treatment 
note indicates in parenthesis that this is status post injury 
in the Navy.  The April 2006 VA examination indicated that 
the veteran sustained a fracture of his left tibia playing 
basketball on board ship in 1989.  He was given a brace to 
wear.  Residuals were noted to include numbness in the area.  
An x-ray was negative.  The veteran was diagnosed with healed 
fracture left tibia.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 2001 RO 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of entitlement to service connection for old stress 
fracture to the left tibia is granted.  


ORDER

1.  An evaluation in excess of 30 percent for atopic 
dermatitis is denied.

2.  An evaluation in excess of 20 percent for residuals of 
laceration to right (minor) thumb is denied.

3.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for old 
stress fracture of the left tibia is reopened; the appeal is 
granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a bilateral disability of the feet, to include 
pes planus or a stress fracture bilateral arches, and service 
connection for an old stress fracture, left tibia, must be 
remanded for further action.

In this case, the Board observes that, following the RO's 
issuance of the January supplemental statement of the case, 
the veteran submitted a statement accompanied by additional 
evidence pertinent to the veteran's claim.  This new evidence 
was not accompanied by a waiver of RO consideration, and a 
Supplemental Statement of the Case has not been issued since 
that time.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37.  

Next, the Board notes that, in April 2006, the veteran was 
afforded a VA examination in connection with his claims.  The 
examiner indicated that the veteran sustained a fracture of 
his left tibia playing basketball on board ship in 1989.  He 
was given a brace to wear.  An examination showed mild bony 
prominence in the mid tibia area, but the fracture was 
indicated to be well-healed and an x-ray was negative.  The 
examiner also noted residuals of numbness in the area.  No 
nexus opinion was offered, and no specifics were given 
regarding residuals of a left tibia fracture.  In addition, 
VA treatment notes indicate sore tibia on one side with a 
parenthesis indicating that this is status post injury in the 
Navy.  And the Board notes that a May 1988 in-service 
treatment note indicates that the veteran had a history of 
falling on his left leg while playing basketball in 1984.  An 
x-ray at the time indicated old stress fracture.  This raises 
the possibility that any left tibia disability the veteran 
has may have pre-existed service.

In addition, the veteran has been diagnosed with bilateral 
pes planus with left hallux valgus.  On examination, the 
veteran was indicated to have mild diffuse swelling of the 
right ankle.  Range of motion was indicated to be 
dorsiflexion of 20 degrees, plantar flexion of 40 degrees, 
and normal inversion and eversion.  The examiner, however, 
was not clear regarding whether the veteran suffered a stress 
fracture to the bilateral arches or other bilateral foot 
disability in service or as a result of service and, if so, 
whether there any current residuals, to include the symptoms 
noted in the examination.  The Board also notes that the 
veteran was noted to have moderate pes planus on his entrance 
examination dated in March 1988.  And his active duty records 
in 2003 indicate the presence of pes planus with 
corresponding symptoms.

Based on the foregoing, the Board concludes that these issues 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the April 2006 examination report (or a 
suitable substitute if that examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran has a left tibia disability and, if so, whether such 
disability is related to his active service.  In addition, 
the veteran should be afforded a VA examination to determine 
whether the veteran has a bilateral disability of the feet to 
include pes planus or residuals of a stress fracture to his 
bilateral arches that is the result of his service.  The 
examiner should also be asked to determine whether either 
such disability pre-existed service, and if so whether either 
period of active duty aggravated such disability.  Pursuant 
to the VCAA, such an examination is necessary to adjudicate 
this claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Upon remand, the veteran should be afforded an opportunity to 
submit additional medical records in connection with his 
claims. In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for a left tibia 
disability and for a bilateral foot 
disability, to include pes planus or 
residuals of a fracture to the bilateral 
arches. The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared 
the April 2006 VA examination report (or 
a suitable substitute if that examiner 
is unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran has a left tibia 
disability and, if so, whether such 
disability is related to his active 
service.  The veteran should also be 
afforded a VA examination to determine 
whether the veteran has a bilateral 
disability of the feet, to include pes 
planus or residuals of a stress fracture 
to his bilateral arches and if so, 
whether such disability is related to 
his active service.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report(s) of 
examination should contain a detailed 
account of all manifestations of any 
disability of the left tibia  or 
bilateral feet found to be present.  

With respect to the left tibia:  the 
examiner should state whether the 
veteran currently suffers from a 
disability of the left tibia.  If so, 
the examiner should state the diagnosis 
or diagnoses. The examiner should also 
state an opinion as to whether the 
veteran sustained a stress fracture of 
the tibia in service or as a result of 
service and, if so, whether there is any 
current disability or any current 
residuals that are related to such 
fracture.  The examiner is also asked to 
give an opinion regarding whether it is 
at least as likely as not that any left 
tibia disability had its onset during 
either of the veteran's periods of 
active duty from April 1988 to April 
1992, or from April to June 2003, or 
within one year of such active service, 
or whether such disability is the result 
of a disease or incident in service.  
The examiner should also specifically 
offer an opinion as to the following:

(a).  Did any left tibia disorder 
exist prior to either of the veteran's 
periods of active duty?  If so, state 
(if possible) the approximate date of 
onset of such disorder.   In this 
regard, the examiner is asked to 
comment on a May 1988 treatment note 
that indicated that the veteran fell 
while playing basketball in 1984 and 
that an x-ray at the time indicated an 
old stress fracture. 

(b)  If such disorder did exist prior 
to either period of active duty, did 
the disorder undergo an increase in 
severity beyond natural progress 
during the corresponding period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

With respect to a bilateral foot 
disability:  the examiner should state 
whether the veteran currently suffers 
from a bilateral foot disability, to 
include pes planus or residuals of a 
stress fracture of the bilateral arches.  
If so, the examiner should state the 
diagnosis or diagnoses. The examiner 
should also state an opinion as to 
whether it is at least as likely as not 
that any bilateral foot disorder had its 
onset during either of the veteran's 
periods of active duty from April 1988 
to April 1992, or from April to June 
2003, or within one year of such active 
service, or whether such disability is 
the result of a disease or incident in 
service.  The examiner should also 
specifically offer an opinion as to the 
following:

(a).  Did any bilateral foot 
disability exist prior to either of 
the veteran's periods of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.   In this regard, the 
examiner is asked to comment on the 
veteran's March 1988 entrance 
examination that noted moderate pes 
planus at that time. 

(b)  If such disorder did exist prior 
to either period of active duty, did 
the disorder undergo an increase in 
severity beyond natural progress 
during the corresponding period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

In offering these opinions, the examiner 
should comment on the veteran's pre- and 
post-service medical records, for both 
periods of active service.  The physician 
should set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


